Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 22nd day of
November, 2010 (the “Effective Date”), by and between Harold W. Andrews, Jr.
(“Executive”) and Sabra Health Care REIT, Inc., a Maryland corporation (“Sabra”
or “Company”).

WHEREAS, Executive has been appointed to serve as Executive Vice President,
Chief Financial Officer (“CFO”) and Secretary of Sabra.

NOW, THEREFORE, in consideration of the above recitals and the mutual covenants
and agreements contained herein, Executive and Sabra agree as follows:

Section 1: Term of Employment. Sabra agrees to employ Executive and Executive
agrees to accept employment with Sabra, subject to the terms and conditions of
this Agreement. Unless earlier terminated pursuant to the provisions of Sections
4 and 5 hereof, the initial term of employment of Executive under this Agreement
is for a period of three (3) years, commencing on the Effective Date, and
terminating on the third anniversary of the Effective Date. On the first
anniversary of the Effective Date, and on each anniversary of the Effective Date
thereafter, this Agreement shall be renewed for a one (1) year period (the
period from and after the Effective Date until the termination of this Agreement
is referred to as the “Term”) unless (i) earlier terminated pursuant to the
provisions of Sections 4 and 5 hereof, or (ii) written notice of non-renewal is
given by either party to the other at least 60 days prior to the anniversary of
the Effective Date occurring in any given year, in which case this Agreement
shall be terminated on anniversary of the Effective Date occurring in the second
year following the year in which such notice of non-renewal was provided.
Notwithstanding the foregoing, the Term shall terminate, at the latest, on the
tenth anniversary of the Effective Date.

Section 2: Duties and Responsibilities. Executive is employed as Executive Vice
President, CFO and Secretary. During the Term, Executive shall devote his full
employment time, efforts, skills and attention exclusively to advancing and
rendering profitable the business interests of Sabra, its direct and indirect
subsidiaries and their lines of business; provided, however, that to the extent
the following activities do not materially interfere or conflict with his duties
and responsibilities hereunder and as imposed by applicable laws, rules and
regulations, Executive may (i) engage in charitable, civic and religious affairs
and (ii), with the prior written consent of the Chief Executive Officer of Sabra
(“Chief Executive Officer”), serve as a member of the board of directors of
other companies, subject to the provisions of Sabra’s Governance Guidelines, as
in effect from time to time. Executive agrees to report to and render such
services, commensurate with his position as Executive Vice President, CFO and
Secretary, as the Chief Executive Officer may from time to time reasonably
direct. In the event that Executive serves as director or senior executive
officer of one or more direct or indirect subsidiaries of Sabra, he shall do so
without additional compensation.

Section 3: Compensation, Benefits and Related Matters.

 

  a.

Annual Base Salary. Sabra shall pay during the Term to Executive a base salary
at an annual rate of $325,000 (“Base Salary”), such salary to be payable in



--------------------------------------------------------------------------------

 

accordance with Sabra’s customary payroll practices (but not less frequently
than monthly). Annually during the Term, on or prior to each anniversary of the
Effective Date, the Base Salary shall be reviewed for possible merit increases,
and any increase in Executive’s annual base salary rate shall thereafter
constitute “Base Salary” for purposes of this Agreement.

 

  b. Cash Bonus/Incentive Compensation. In addition to the Base Salary provided
for in Section 3(a) above, Executive shall be entitled to receive an annual
bonus (“Bonus”) in accordance with the Sabra Health Care REIT, Inc. Executive
Bonus Plan (the “Plan”), as it may be amended from time to time by the
Compensation Committee; provided, however, that no amendment shall be effective
if it reduces the percentage of Base Salary that would constitute the target
amount of the Bonus as compared to the prior year, unless such amendment has
been agreed to in writing by Executive. The Bonus shall be payable at the same
time as other annual bonuses are paid to senior management personnel with
respect to that fiscal year. Notwithstanding the foregoing, but subject to the
provisions of Section 5, in order to have earned and to be paid any such Bonus,
Executive must be employed by Sabra on the date of such payment.

 

  c. Restricted Stock and Options. Executive shall participate in such
restricted stock and option plans of the Company as are made available generally
to senior executive officers of the Company. Any grants under such plans shall
be made by the Board of Directors (or appropriate committee thereof) in its sole
discretion and such plans are subject to change during the Term at the sole
discretion of the Company.

 

  d. Retirement and Benefit Plans. During the Term, Executive shall be entitled
to participate in all retirement plans, health benefit programs, insurance
programs and other similar employee welfare benefit arrangements available
generally to senior executive officers of Sabra from time to time. Such plans,
programs and arrangements are subject to change during the Term at the sole
discretion of the Company.

 

  e. Paid Time Off. During the Term, Executive shall be entitled to paid time
off in accordance with Sabra’s policy for senior executive officers.

 

  f. Indemnification Liability/Insurance. Executive shall be entitled to
indemnification by Sabra to the fullest extent permitted by applicable law and
the charter and bylaws of Sabra. In addition, Sabra shall maintain during
Executive’s employment customary directors’ and officers’ liability insurance
and Executive shall be covered by such insurance.

 

  g. Taxes. All compensation payable to Executive shall be subject to
withholding for all applicable federal, state and local income taxes,
occupational taxes, Social Security and similar mandatory withholdings.

 

2



--------------------------------------------------------------------------------

 

  h. Expenses. Executive shall be entitled to reimbursement for expenses
incurred by him in connection with the discharge of his duties hereunder. All
such expense reimbursement shall be subject to and shall be submitted,
documented and paid in accordance with the expense reimbursement policies of the
Company, as such policies may change from time to time. Executive agrees that he
will provide such documentation to the Company promptly after expenses are
incurred.

Section 4: Termination. Sabra may, at any time, in its sole discretion,
terminate Executive as Executive Vice President, CFO and Secretary and from all
other positions with Sabra and its direct and indirect subsidiaries; provided,
however, that Sabra shall provide Executive with at least five (5) business days
prior written notice of such termination and shall make the payments associated
with such termination in accordance with Section 5. Notwithstanding any
provision in Section 1 hereof, the Term shall end on the date of Executive’s
termination of employment in accordance with this Agreement.

 

  a. Termination by Sabra for “Good Cause.” Sabra may at any time, by written
notice to Executive at least five (5) business days prior to the date of
termination specified in such notice and specifying the acts or omissions
believed to constitute Good Cause (as defined below), terminate Executive as
Executive Vice President, CFO and Secretary and from all other positions with
Sabra and its direct and indirect subsidiaries for Good Cause. Sabra may relieve
Executive of his duties and responsibilities pending a final determination of
whether Good Cause exists, and such action shall not constitute Good Reason (as
defined below) for purposes of this Agreement. Payment to Executive upon a
termination for Good Cause is set forth in Section 5(a). “Good Cause” for
termination shall mean any one of the following:

 

  1. Any felony criminal conviction (including conviction pursuant to a nolo
contendere plea) under the laws of the United States or any state or other
political subdivision thereof which, in the sole discretion of the Chief
Executive Officer, renders Executive unsuitable for the position of Executive
Vice President, CFO or Secretary;

 

  2. Any act of financial malfeasance or financial impropriety, as determined by
the Chief Executive Officer in good faith;

 

  3. Executive’s continued willful failure to perform the duties reasonably
requested by the Chief Executive Officer and commensurate with his position as
Executive Vice President, CFO and Secretary (other than any such failure
resulting from his incapacity due to his physical or mental condition) after a
written demand for substantial performance is delivered to him by the Chief
Executive Officer, which demand specifically identifies the manner in which the
Chief Executive Officer believes that he has not substantially performed his
duties, and which performance is not substantially corrected by him within ten
(10) days of receipt of such demand;

 

3



--------------------------------------------------------------------------------

 

  4. Any material workplace misconduct or willful failure to comply with Sabra’s
general policies and procedures as they may exist from time to time by Executive
which, in the good faith determination of the Chief Executive Officer, renders
Executive unsuitable for the position of Executive Vice President, CFO or
Secretary;

 

  5. Any material breach by Executive of the provisions of this Agreement which
has not been cured by Executive thirty (30) days following delivery of notice to
Executive specifying such material breach, or the repetition of any such
material breach after it has been cured; or

 

  6. Any act of moral turpitude, as determined by the Chief Executive Officer in
good faith.

 

  b. Termination by Sabra without Good Cause. Sabra may at any time, by written
notice to Executive at least five (5) business days prior to the date of
termination specified in such notice, terminate Executive as Executive Vice
President, CFO and Secretary and from all other positions with Sabra and its
direct and indirect subsidiaries. If such termination is made by Sabra other
than by reason of Executive’s death, Disability (as defined in Section 4(e)) or
expiration of the Term, and Good Cause does not exist, such termination shall be
treated as a termination without Good Cause and Executive shall be entitled to
payment in accordance with Section 5(b).

 

  c. Termination by Executive for Good Reason. Executive may, at any time at his
option within sixty (60) days following the initial existence of the particular
event or condition that constitutes Good Reason (as defined below), resign for
Good Reason as Executive Vice President, CFO and Secretary and from all other
positions with Sabra and its direct and indirect subsidiaries by written notice
to Sabra at least thirty (30) days prior to the date of termination specified in
such notice; provided, however, that Sabra has not substantially corrected the
event or condition that would constitute Good Reason prior to the date of
termination. Payment to Executive upon a termination for Good Reason is set
forth in Section 5(b). Executive’s continued employment shall not, by itself,
constitute consent to or a waiver of rights with respect to any circumstances
constituting Good Reason hereunder.

“Good Reason” shall mean the occurrence of any one of the following events or
conditions without Executive’s written consent:

(i) A meaningful and detrimental reduction in Executive’s authority, duties or
responsibilities or a meaningful and detrimental change in his reporting
responsibilities; (ii) A material failure of Sabra to comply with the
compensation provisions set forth in Sections 3(a) and 3(b) or benefits
provisions set forth in Sections 3(d)—3(f) (collectively, the “Benefits”) (other
than a reduction of Benefits uniformly applicable to other members of senior
management); or (iii) A material relocation of Executive’s

 

4



--------------------------------------------------------------------------------

principal work location from its current location in Orange County, California;

provided that Sabra is provided with notice and opportunity to cure such breach
and Executive terminates his employment with Sabra, in each case within the time
periods prescribed under this Section 4(c).

 

  d. Voluntary Resignation. Executive may, at any time at his option with thirty
(30) calendar days written notice to Sabra, voluntarily resign without Good
Reason as Executive Vice President, CFO and Secretary and from all other
positions with Sabra and its direct and indirect subsidiaries. Payment to
Executive upon his voluntary resignation without Good Reason is set forth in
Section 5(a). Resignation from Sabra shall automatically constitute resignation
from all positions of any subsidiary.

 

  e. Death or Disability. Executive’s employment under this Agreement and the
Term shall terminate automatically as of the date of Executive’s death. Sabra
may, at any time by written notice to Executive at least five (5) business days
prior to the date of termination specified in such notice, terminate Executive
as Executive Vice President, CFO and Secretary and from all other positions with
Sabra and its direct or indirect subsidiaries by reason of his Disability.
“Disability” shall mean any physical or mental condition or illness that
prevents Executive from performing his duties hereunder in any material respect
for a period of 120 substantially consecutive calendar days, as determined by a
physician selected by Sabra or, if Executive is incapacitated, reasonably
acceptable to the Director of Medicine or equivalent senior physician at Hoag
Hospital. Payment to Executive upon his termination by reason of his death or
Disability is set forth in Section 5(a).

Section 5: Payments Upon Termination.

 

  a.

Payment Upon Termination for Good Cause, Resignation without Good Reason, Death
or Disability. In the event of termination of employment during the Term
pursuant to Sections 4(a), 4(d) or 4(e), Executive, or his estate where
applicable, shall be paid any earned but unpaid Base Salary through the date of
Executive’s separation from service with Sabra (the “Severance Date”) and any
accrued and unused paid time off through the Severance Date, which shall be paid
to Executive or his estate or beneficiary, as applicable, in a lump sum in cash
upon or promptly following (and in all events within 30 days after) the
Severance Date (collectively, the “Accrued Obligations”). In addition, in the
case of a termination of employment pursuant to Sections 4(e), but not Sections
4(a) or 4(d), Executive or his estate shall be paid (i) any accrued and unpaid
Bonus for any prior fiscal year, which shall be paid to Executive or his estate
or beneficiary, as applicable, in a lump sum in cash at the time that annual
bonuses are paid to senior management personnel with respect to that fiscal
year, but in any event within seventy-four (74) days after the Severance Date,
and (ii) a pro rata portion (based on the number of days of employment in the
fiscal year of termination

 

5



--------------------------------------------------------------------------------

 

divided by 365 or 366, as applicable) of the Bonus, if any, for the fiscal year
in which the termination occurs, which shall be paid at the time that annual
bonuses are paid to senior management personnel with respect to that fiscal
year, but in any event within seventy-four (74) days after the conclusion of the
fiscal year to which such Bonus relates. Executive shall also receive his vested
benefits in accordance with the terms of Sabra’s compensation and benefit plans,
and his participation in such plans and all other perquisites shall cease as of
the Severance Date, except to the extent Executive may elect to continue
coverage under any welfare benefit plans as required by Part 6, Title I of the
Employee Retirement Income Security Act of 1974, as amended. Upon a termination
under Section 4(a), 4(d) or 4(e), Executive shall not be entitled to any
compensation or benefits under this Agreement except as set forth in this
Section 5(a).

 

  b. Payment Upon Termination by Sabra without Good Cause or by Executive for
Good Reason. In the event of a termination of Executive’s employment during the
Term pursuant to Sections 4(b) or 4(c), subject to the provisions of
Section 7(f):

 

  1. Executive shall be entitled to a severance benefit in an amount equal to
(i) Executive’s then current annual Base Salary multiplied by 1.5, plus (ii) any
accrued and unpaid Bonus for any prior fiscal year, plus (iii) a pro rata
portion of the Bonus for the fiscal year in which the termination occurs
(determined by multiplying the Bonus Executive would have received based upon
actual performance had his employment continued through the end of the fiscal
year by a fraction, the numerator of which is the number of days during the year
of termination that Executive is employed by the Company and the denominator of
which is 365 or 366, as applicable). The amount payable pursuant to clause
(i) above shall be paid to Executive in a lump sum cash payment in the month
immediately following the month in which the Severance Date occurs. The amount
payable pursuant to clause (ii) above shall be paid to Executive at the time
that annual bonuses are paid to senior management personnel with respect to the
applicable fiscal year, but in any event within seventy-four (74) days after the
Severance Date. The amount payable pursuant to clause (iii) shall be paid to
Executive at the time that annual bonuses are paid to senior management
personnel with respect to the applicable fiscal year in which the Severance Date
occurs, but in any event within seventy-four (74) days after the conclusion of
such fiscal year.

 

  2.

In the event such termination occurs on or within two years following the date
of a Change in Control, Executive shall not be entitled to the amount described
in Section 5(b)(1) above but shall instead be entitled to an amount equal to
(i) the sum of his then current annual Base Salary and his target Bonus for the
then current fiscal year multiplied by 2, plus (ii) any accrued and unpaid Bonus
for any prior fiscal year, plus (iii) a pro rata portion of the target Bonus for
the fiscal year in which the termination occurs (assuming the Company achieves
100% of the financial

 

6



--------------------------------------------------------------------------------

 

performance target or targets for such fiscal year that are utilized in
determining the amount of the Bonus and determined by multiplying the amount
Executive would have received had his employment continued through the end of
the fiscal year by a fraction, the numerator of which is the number of days
during the performance year of termination that Executive is employed by the
Company and the denominator of which is 365 or 366, as applicable). The amounts
payable pursuant to clauses (i) and (iii) above shall be paid to Executive in a
lump sum in the month immediately following the month in which the Severance
Date occurs. The amount payable pursuant to clause (ii) above shall be paid to
Executive at the time that annual bonuses are paid to senior management
personnel with respect to the applicable fiscal year, but in any event within
seventy-four (74) days after the Severance Date.

 

  3. Executive’s participation in any other retirement and benefit plans and
perquisites shall cease as of the Severance Date, except Sabra shall pay
premiums pursuant to COBRA for continuing coverage under Sabra’s health plans
for Executive and his eligible dependents (as determined under Sabra’s health
plans), or, at Executive’s option (which shall be communicated by written notice
to Sabra prior to the month such election is to take effect), provide a separate
cash payment monthly equal to the amount of the COBRA premium until the earlier
of (i) the eighteen-month anniversary (or, in the case of a Change in Control
termination referred to in Section 5(b)(2) above, twenty-four-month anniversary)
of the last day of the month in which the Severance Date occurs or (ii) the date
of Executive becomes eligible to participate in a plan of another employer or
(iii), as to any of his eligible dependents, the date on which the eligible
dependent becomes eligible to participate in a plan of another employer. Any
cash payment due to Executive pursuant to this Section 5(b)(3) shall be paid by
Sabra not later than the end of the month to which such payment relates.

 

  4. Upon any such termination, Executive shall be entitled to receive any
Accrued Obligations payable to Executive as set forth in Section 5(a).

 

  5. Notwithstanding the foregoing, Executive’s right to receive the severance
payments described in this Section 5(b) shall be and is conditioned upon his
execution and delivery of (and not revoking) a general release in favor of
Sabra, which shall not be inconsistent with the terms of this Agreement, and
such other documents and instruments as are reasonably required by Sabra, each
of which Executive shall deliver to Sabra within twenty-one (21) days following
the Severance Date.

A termination of Executive’s employment during the Term without Good Cause
(other than by reason of his death or Disability) within six (6) months
preceding a Change in Control shall be treated as if such termination occurred
on the date of such Change in Control if it is reasonably demonstrated that the
termination was

 

7



--------------------------------------------------------------------------------

at the request of the third party who has taken steps reasonably calculated to
effect such Change in Control or otherwise arose in connection with or in
anticipation of such Change in Control. In such case, Executive shall be
entitled (in addition to the benefits described in Section 5(b)(1) which were
triggered in connection with the original Severance Date) to the difference
between the non-discounted present value of the benefits described in
Section 5(b)(2) above less the non-discounted present value of the benefits
described in Section 5(b)(1) above (each determined as of the Severance Date),
which difference shall be paid to Executive upon or within thirty (30) days
following the occurrence of such Change in Control.

 

  c. “Change in Control.” For purposes of this Section 5, a “Change in Control”
shall be deemed to have occurred if any of the following events occurs:

 

  1. Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company (an “Acquiring Person”), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of more than
33 1/3% of the then outstanding voting stock of the Company;

 

  2. A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 51% of the combined voting power of the voting
securities of the Company or surviving entity outstanding immediately after such
merger or consolidation;

 

  3. A sale or other disposition by the Company of all or substantially all of
the Company’s assets;

 

  4. During any period of not more than one (1) year (beginning on or after the
Effective Date), individuals who at the beginning of such period constitute the
Board of Directors and any new director (other than a director who is a
representative or nominee of an Acquiring Person) whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination was previously so approved, no longer constitute a majority of the
Board of Directors;

provided, however, in no event shall any acquisition of securities, a change in
the composition of the Board of Directors or a merger or other consolidation
pursuant to a plan of reorganization under chapter 11 of the Bankruptcy Code
with respect to the Company (“Chapter 11 Plan”), or a liquidation under the
Bankruptcy Code

 

8



--------------------------------------------------------------------------------

constitute a Change in Control and provided further that in no event shall any
transaction be considered a Change in Control if it does not constitute a change
in the ownership or effective control of Sabra or a change in the ownership of a
substantial portion of Sabra’s assets, each within the meaning of Section 409A
of the United States Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury Regulations promulgated thereunder (“Section 409A”). In addition,
notwithstanding Sections 5(c)(1), 5(c)(2), 5(c)(3) and 5(c)(4), a Change in
Control shall not be deemed to have occurred in the event of a sale or
conveyance in which the Company continues as a holding company of an entity or
entities that conduct the business or businesses formerly conducted by the
Company, or any transaction undertaken for the purpose of reincorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company’s capital stock. A
Change in Control shall not, by itself, constitute Good Reason hereunder.

 

  d. Cooperation. Following the expiration or a termination of this Agreement
for any reason, Executive shall provide such cooperation as is reasonably
required by the Company, including, without limitation, consulting with the
Company with respect to litigation and/or matters that relate to facts and
circumstances that occurred during the term of his employment by the Company,
and executing such documents and instruments relating to such term of employment
as are reasonably requested by Sabra.

Section 6: Reduction in Compensation to Avoid Excise Tax. Notwithstanding
anything herein to the contrary, if the excise tax imposed by Section 4999 of
the Code or any similar or successor tax (the “Excise Tax”) applies to any
payments, benefits and/or amounts received (or otherwise to be received) by
Executive pursuant to Section 5(b) or otherwise, including, without limitation,
amounts received or deemed received, within the meaning of any provision of the
Code, by Executive as a result of (and not by way of limitation) any automatic
vesting, lapse of restrictions and/or accelerated target or performance
achievement provisions, or otherwise, applicable to outstanding grants or awards
to Executive under any of Sabra’s incentive plans (collectively, the “Total
Payments”), then the Total Payments shall be reduced (but not below zero) so
that the maximum amount of the Total Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Total Payments to be
subject to the Excise Tax; provided that such reduction to the Total Payments
shall be made only if the total after-tax benefit to Executive is greater after
giving effect to such reduction than if no such reduction had been made. If such
a reduction is required, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating any accelerated vesting of stock
options that then have a term of one year or less and are then under-water, then
by reducing or eliminating any cash severance benefits, then by reducing or
eliminating any accelerated vesting of any other stock options, then by reducing
or eliminating any accelerated vesting of other equity awards, and then by
reducing or eliminating any other remaining Total Payments, in each case in
reverse order beginning with the payments which are to be paid the farthest in
time from the date of the related change in control event. The preceding
provisions of this Section 6 shall take precedence over the provisions of any
other plan, arrangement or agreement governing Executive’s rights and
entitlements to any benefits or compensation. The Company agrees that, prior to
and in connection with any Change in Control, the Company will reasonably
consider alternatives (if

 

9



--------------------------------------------------------------------------------

any) Executive may have to eliminate or mitigate the impact of any Excise Tax on
his Total Payments.

 

  a. Determination of Reduction. The amount of the reduction in compensation
shall be determined by an accounting firm retained by Sabra (the “Accounting
Firm”) using such formulas as the Accounting Firm deems appropriate. No
compensation to Executive shall be reduced pursuant to the provisions of this
Section 6 if the Accounting Firm determines that the payments to Executive are
not subject to an Excise Tax.

 

  b. Payment of Excise Tax. If a reduction in compensation that results in no
Excise Tax being payable does not result in Executive having a more positive
after-tax financial position than he would have enjoyed without the reduction
but with the resulting application of the Excise Tax, then, at the option of
Executive, he can choose to pay the amount of the Excise Tax and avoid the
reduction in compensation. The amount of the Excise Tax shall be determined by
the Accounting Firm using such formulas as the Accounting Firm deems
appropriate. In the event the Executive chooses to pay the Excise Tax, he will
have no right of reimbursement or payment of additional compensation from the
Company.

Section 7: Protection of Sabra’s Interests.

 

  a. Ownership of Property. Executive acknowledges and agrees that any and all
property developed, discovered or created by him during the pendency of his
employment by the Company, including, without limitation, any and all
copyrights, trademarks, trade secrets or other intellectual property is and
shall remain the sole and exclusive property of the Company and Executive hereby
sells, assigns and otherwise transfers all of his right, title and interest in
and to such property, if any, to the Company.

 

  b. Confidentiality. Executive agrees that he will not at any time, during or
after the term of this Agreement, except in performance of his obligations to
Sabra hereunder or with the prior written consent of the Board of Directors,
directly or indirectly disclose to any person or organization any secret or
“Confidential Information” that Executive may learn or has learned by reason of
his association with Sabra and its direct and indirect subsidiaries. For
purposes of all of this Section 7 only, “Sabra” shall also include Sabra’s
direct and indirect subsidiaries. The term “Confidential Information” means any
information not previously disclosed to the public or to the trade by Sabra’s
management with respect to Sabra’s products, services, business practices,
facilities and methods, salary and benefit information, trade secrets and other
intellectual property, systems, procedures, manuals, confidential reports,
product price lists, pricing information, customer lists, financial information
(including revenues, costs or profits associated with any of Sabra’s products or
lines of business), business plans, prospects or opportunities.

 

10



--------------------------------------------------------------------------------

 

  c. Exclusive Property. Executive confirms that all Confidential Information is
and shall remain the exclusive property of Sabra. All business records, papers
and documents kept or made by Executive relating to the business of Sabra shall
be and remain the property of Sabra. Upon the expiration or termination of
Executive’s employment with Sabra for any reason or upon the request of Sabra at
any time, Executive shall promptly deliver to Sabra, and shall not without the
consent of the Board of Directors, retain copies of, Confidential Information,
or any written materials not previously made available to the public, or records
and documents made by Executive or coming into Executive’s possession concerning
the business or affairs of Sabra.

 

  d. Nonsolicitation. Executive shall not, during his employment under this
Agreement, and for two (2) years following the termination of this Agreement,
for whatever reason or cause, in any manner induce, attempt to induce, or assist
others to induce, or attempt to induce, any employee, agent, representative or
other person associated with Sabra or any customer, patient or client of Sabra
to terminate his or her association or contract with Sabra, nor in any manner,
directly or indirectly, interfere with the relationship between Sabra and any of
such persons or entities.

 

  e. Non-Disparagement. Executive shall not during his employment under this
Agreement and for two (2) years following termination of the Agreement, for
whatever reason, make any statements that are intended to or that would
reasonably be expected to harm Sabra or any of its subsidiaries or affiliates,
their respective predecessors, successors, assigns and employees and their
respective past, present or future officers, directors, shareholders, employees,
trustees, fiduciaries, administrators, agents or representatives. Sabra and its
officers and directors will not make any statements that are intended to or that
would reasonably be expected to harm Executive or his reputation or that reflect
negatively on Executive’s performance, skills or ability.

 

  f. Violation of Covenants.

 

  1. Without intending to limit the remedies available to Sabra, Executive
acknowledges that a breach of any of the covenants in this Section 7 may result
in material irreparable injury to Sabra for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, Sabra shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Executive from engaging in activities
prohibited by this Section 7 or such other relief as may be required to
specifically enforce any of the covenants in this Section 7.

 

  2.

In the event that Executive breaches any of the covenants in this Section 7,
Sabra shall be entitled to cease payment of any further compensation or benefits
pursuant to Section 5(b) or otherwise (other than compensation payable pursuant
to Section 5(b)(1)(ii)) and recover from Executive any

 

11



--------------------------------------------------------------------------------

 

amounts paid to him pursuant to the provisions of Section 5(b)(1)(i),
Section 5(b)(2)(i) or Section 5(b)(2)(iii).

Section 8: Miscellaneous Provisions.

 

  a. Amendments, Waivers, Etc. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by both parties. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

  b. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

  c. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement and this Agreement shall supersede all
prior agreements, negotiations, correspondence, undertakings and communications
of the parties, oral or written, with respect to the subject matter hereof.

 

  d. Resolution of Disputes. Any disputes arising under or in connection with
this Agreement may, at the election of Executive or Sabra, be resolved by
binding arbitration, to be held in Orange County, California in accordance with
the rules and procedures of the American Arbitration Association. If arbitration
is elected, Executive and Sabra shall mutually select the arbitrator. If
Executive and Sabra cannot agree on the selection of an arbitrator, each party
shall select an arbitrator and the two arbitrators shall select a third
arbitrator who shall resolve the dispute. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. Nothing
herein shall limit the ability of Sabra to obtain the injunctive relief
described in Section 7(f) pending final resolution of matters that are sent to
arbitration.

 

  e.

Attorneys’ Fees. Sabra shall pay or reimburse Executive on an after-tax basis
for all costs and expenses (including, without limitation, court costs, costs of
arbitration and reasonable legal fees and expenses which reflect common practice
with respect to the matters involved) incurred by Executive if Executive
prevails on the merits of any claim, action or proceeding (i) contesting or
otherwise relating to the existence of Good Cause in the event of Executive’s
termination of employment during the Term for Good Cause; (ii) enforcing any
right, benefit or obligation under this Agreement, or otherwise enforcing the
terms of this Agreement or any provision thereof; or (iii) asserting or
otherwise relating to the

 

12



--------------------------------------------------------------------------------

 

existence of Good Reason in the event of Executive’s termination of employment
during the Term for Good Reason.

 

  f. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California.

 

  g. Notice. For the purpose of this Agreement, notice, demands and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand delivery or overnight
courier or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows or to other addresses as each
party may have furnished to the other:

To Sabra:

Sabra Health Care REIT, Inc.

Attention: Board of Directors

18500 Von Karman, Suite 550

Irvine, California 92612

To Executive:

At the address last shown on the Company’s records

 

  h. Section 409A.

 

  1. If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder) and
any payment or benefit provided in Section 5 hereof constitutes a “deferral of
compensation” within the meaning of Section 409A, Executive shall not be
entitled to any such payment or benefit until the earlier of: (i) the date which
is six (6) months after his separation from service for any reason other than
death, or (ii) the date of his death. The provisions of this paragraph shall
only apply if, and to the extent, required to avoid the imputation of any tax,
penalty or interest pursuant to Section 409A. Any amounts otherwise payable to
Executive upon or in the six (6) month period following his separation from
service that are not so paid by reason of this Section 8(h)(1) shall be paid
(without interest) as soon as practicable (and in all events within thirty
(30) days) after the date that is six (6) months after Executive’s separation
from service (or, if earlier, as soon as practicable, and in all events within
thirty (30) days, after the date of his death).

 

  2.

To the extent that any reimbursements pursuant to Sections 3(h), 5(b)(3) and
8(e) are taxable to Executive, any reimbursement payment due to Executive
pursuant to such provision shall be paid to Executive on or

 

13



--------------------------------------------------------------------------------

 

before the last day of Executive’s taxable year following the taxable year in
which the related expense was incurred. The benefits and reimbursements pursuant
to Sections 3(h), 5(b)(3)and 8(e) are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Executive receives in one taxable year shall not affect the amount of such
benefits and reimbursements that Executive receives in any other taxable year.

 

  3. It is intended that any amounts payable under this Agreement and Sabra’s
and Executive’s exercise of authority or discretion hereunder shall comply with
and avoid the imputation of any tax, penalty or interest under Section 409A.
This Agreement shall be construed and interpreted consistent with that intent.

The parties hereto have executed this Agreement as of the date first above
written.

 

HAROLD W. ANDREWS, JR.

/s/ Harold W. Andrews, Jr.

SABRA HEALTH CARE REIT, INC.

/s/ Richard K. Matros

Its Chairman and Chief Executive Officer

 

14